Case 8:21-cv-01331-VMC-AEP Document 142 Filed 07/27/21 Page 1 of 7 PageID 1016




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    AIN JEEM, INC.,

                Plaintiff,
    v.                                      Case No. 8:21-cv-1331-VMC-AEP

    THE INDIVIDUALS,
    PARTNERSHIPS, AND
    UNINCORPORATED ASSOCIATIONS
    IDENTIFIED ON SCHEDULE A,

                Defendants.
                                    /

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendant   Carl   Puckett   d/b/a       Devildogstreasure’s   pro   se

    Petition and Application for Injunctive Relief and Motion for

    Sanctions and Temporary Restraining Order (Doc. # 86), filed

    on July 22, 2021. Plaintiff Ain Jeem, Inc., responded on July

    26, 2021. (Doc. # 131). For the reasons set forth below, the

    Motion is denied.

    I.    Background

          Ain Jeem initiated this trademark infringement action

    against seventy-seven Defendants, including Puckett, on June

    1, 2021. (Doc. # 1; Doc. # 6 at 2). Ain Jeem alleges that

    “Defendants are promoting, selling, offering for sale, and

    distributing goods using counterfeits and confusingly similar



                                        1
Case 8:21-cv-01331-VMC-AEP Document 142 Filed 07/27/21 Page 2 of 7 PageID 1017




    imitations of Ain Jeem’s trademarks . . . through various

    Internet based e-commerce stores.” (Doc. # 1 at ¶ 1). The

    trademarks in question are the “Kareem Abdul-Jabbar Standard

    Character Mark” and the “KAR33M Logo.” (Id. at ¶¶ 28-29). The

    complaint includes the following claims against Defendants:

    trademark counterfeiting and infringement pursuant to Section

    32 of the Lanham Act (Count I), false designation of origin

    pursuant to Section 43(A) of the Lanham Act (Count II), common

    law unfair competition (Count III), and common law trademark

    infringement (Count IV). (Id. at ¶¶ 49-73).

          On June 7, 2021, Ain Jeem filed an ex parte motion for

    entry of temporary restraining order and order restraining

    transfer of assets (Doc. # 7), which the Court granted on

    June 8, 2021. (Doc. # 8). Among other things, the order

    enjoins Defendants from selling products bearing the Kareem

    Abdul-Jabbar    trademarks       and       restrains   the      transfer   of

    Defendants’    funds.     (Id.   at        7-12).   Pursuant     to   several

    extensions, the temporary restraining order is scheduled to

    expire on August 3, 2021. (Doc. ## 15, 29, 81).

          In addition to the temporary restraining order, Ain Jeem

    has moved for a preliminary injunction. (Doc. # 14). A hearing

    on   the   motion   was   held   before      the    Honorable    Anthony   E.

    Porcelli, United States Magistrate Judge, on July 14, 2021.


                                           2
Case 8:21-cv-01331-VMC-AEP Document 142 Filed 07/27/21 Page 3 of 7 PageID 1018




    (Doc. # 64). Shortly after the hearing, Judge Porcelli entered

    a report and recommendation recommending that the motion be

    granted in substantial part. (Doc. # 80). The deadline to

    object to this recommendation has not yet elapsed. (Id.).

          On July 14, 2021, Puckett, acting pro se, filed an answer

    to the complaint, as well as counterclaims against Ain Jeem.

    (Doc. # 69 at 5). Puckett alleges the following causes of

    action against Ain Jeem:

          The plaintiff intentionally and with careless
          disregard misrepresented a good sold by Etsy.com in
          def.’s   store  as   counterfeit   or   infringing.
          Plaintiff’s false actions caused a tortious
          interference with defe.’s business contracts and
          plaintiff’s false claims presented to the court ex
          parte with intent to unlawfully cause defendant
          extreme financialy [sic] hardship from which def
          request exemplary actv [sic]

    (Id.). In alleging damages, however, Puckett specifies that

    the counterclaim is against Kareem Abdul-Jabbar, who is not

    named in the underlying suit. (Id. at 6).

          Now, Puckett files a pro se motion seeking a variety of

    relief,   including    an   order       vacating   the   Court’s   order

    granting the temporary restraining order, sanctions against

    Ain Jeem and its agents and counsel, a temporary restraining

    order against Ain Jeem, dismissal of the complaint, an order

    striking certain declarations from the record, an increase in

    Ain Jeem’s bond to $2 million, and disbarment of Ain Jeem’s


                                        3
Case 8:21-cv-01331-VMC-AEP Document 142 Filed 07/27/21 Page 4 of 7 PageID 1019




    counsel. (Doc. # 86 at 1-3). Ain Jeem has responded (Doc. #

    131), and the Motion is ripe for review.

    II.   Discussion

          “This Court provides pro se parties wide latitude when

    construing their pleadings and papers.” Sec. & Exch. Comm’n

    v. Elliott, 953 F.2d 1560, 1582 (11th Cir. 1992). “When

    interpreting the pro se papers, the Court should use common

    sense to determine what relief the party desires.” Id. Still,

    pro se litigants “must adhere to the procedural requirements

    of the Federal Rules of Civil Procedure as well as the Local

    Rules for the Middle District of Florida.” Espinosa v. U.S.

    Gov’t, No. 8:12-cv-2818-MSS-AEP, 2013 WL 624132 (M.D. Fla.

    Jan. 9, 2013), report and recommendation adopted, No. 8:12-

    cv-2818-MSS-AEP, 2013 WL 624125 (M.D. Fla. Feb. 20, 2013).

          In his Motion, Puckett claims he “was never properly

    served   all    documents   required      to     be   served    upon    him”   –

    specifically a number of documents filed in a separate case

    before   the    Honorable   Kathryn       K.     Mizelle,      United   States

    District Judge. (Doc. # 86 at 9). That case was filed by Ain

    Jeem against various defendants and also includes claims for

    trademark      infringement.   Ain       Jeem,    Inc.    v.    Individuals,

    P’ships, & Unincorporated Ass’ns Identified on Schedule “A”,

    No. 8:21-cv-1082-KKM-CPT (M.D. Fla. May 5, 2021) (Doc. # 1).


                                         4
Case 8:21-cv-01331-VMC-AEP Document 142 Filed 07/27/21 Page 5 of 7 PageID 1020




    However, neither Puckett nor Devildogstreasure are parties to

    that lawsuit. (Id.). And, Ain Jeem is not required to serve

    Puckett with documents from an unrelated case to which he is

    not a party. See        Fed. R. Civ. P. 5(a)      (listing service

    requirements).    Accordingly,    the   Motion   is   denied   to   the

    extent it is based on Ain Jeem’s improper service or Ain

    Jeem’s counsel’s statements regarding such service.

          Next, Puckett claims that Ain Jeem’s counsel, Richard

    Guerra, presented “false testimony” in declaring that he

    requested Defendants’ products “to be shipped to an address

    in Florida” because the item ordered by Ain Jeem was actually

    shipped to an address in California. (Doc. # 86 at 11).

    However, Guerra did not declare in this case that any items

    were shipped and received in Florida. Rather, his affidavit

    provides only that he “requested each product to be shipped

    to an address in . . . Florida.” (Doc. # 7-1 at ¶ 5 (emphasis

    added)). Therefore, an item eventually shipping to California

    neither contradicts this statement, nor does it constitute

    proof of a misrepresentation.

          Puckett provides no other argument or support for the

    remedies   he   seeks   in this   Motion.   Construing the     Motion

    liberally, the Court can evince no other basis to grant the

    requested relief. Additionally, the Court notes that the


                                      5
Case 8:21-cv-01331-VMC-AEP Document 142 Filed 07/27/21 Page 6 of 7 PageID 1021




    Motion fails to comply with Local Rule 3.01(g) insofar as it

    seeks dismissal of the complaint, an order striking Ain Jeem’s

    counsel’s declarations, or sanctions against Ain Jeem. See

    Local Rule 3.01(g), M.D. Fla. (“Before filing a motion in a

    civil action, except a motion for injunctive relief, for

    judgment on the pleadings, for summary judgment, or to certify

    a class, the movant must confer with the opposing party in a

    good faith effort to resolve the motion. . . . At the end of

    the   motion   and    under   the    heading     ‘Local   Rule      3.01(g)

    Certification,’ the movant: (A) must certify that the movant

    has conferred with the opposing party, (B) must state whether

    the parties agree on the resolution of all or part of the

    motion, and (C) if the motion is opposed, must explain the

    means by which the conference occurred.”).

          Therefore, the Motion is denied. See Deeb v. Saati, No.

    1:17-cv-21204-KMM, 2017 WL 8890872, at *1-2 (S.D. Fla. Nov.

    8, 2017) (denying a conclusory pro se motion to dismiss); see

    also Desrocher v. Manchester Body & Fender, Inc., No. CIV 94-

    604-SD,   1995   WL    102872,      at   *1   (D.N.H.   Mar.   9,    1995)

    (“Moreover, a [relaxed] standard does not equate with no

    standard at all. . . . Thus, notwithstanding its lack of cited

    legal authority, [pro se] defendant Cilwa’s motion further

    evidences a strikingly inadequate factual basis upon which


                                         6
Case 8:21-cv-01331-VMC-AEP Document 142 Filed 07/27/21 Page 7 of 7 PageID 1022




    the court can begin to fashion a remedy.”); Cooperativa de

    Ahorro y Credito Empleados Municipales de Arecibo v. Echelon

    Cap. Mgmt. Grp., Inc., 899 F. Supp. 2d 183, 183-84 (D.P.R.

    Oct. 18, 2012) (“Defendants are acting pro-se, and as such,

    the Court will grant Defendants’ motion to dismiss ‘a liberal

    reading.’ . . . Nevertheless, Defendants’ motion to dismiss

    is simply too bare-bones, too vague, too conclusory and far

    too underdeveloped for the Court to be able to properly

    evaluate Defendants’ contentions for dismissal. Quite simply,

    ‘[i]t is not our job to put flesh on the bare bones of an

    underdeveloped argument.’” (citations omitted)).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Defendant Carl Puckett d/b/a Devildogstreasure’s pro se

    Petition and Application for Injunctive Relief and Motion for

    Sanctions and Temporary Restraining Order (Doc. # 86) is

    DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    27th day of July, 2021.




                                      7
